In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 13-776V
                                     Filed: August 12, 2016

* * * * * * * * * * * * * * * *                             UNPUBLISHED
HUEY HAMPTON,                 *
                              *                             Special Master Gowen
          Petitioner,         *
                              *                             Joint Stipulation on Damages;
v.                            *                             Influenza Vaccine; Chronic
                              *                             Inflammatory Demyelinating
SECRETARY OF HEALTH           *                             Polyneuropathy.
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Mark T. Sadaka, Mark T. Sadaka, LLC, Englewood, NJ, for petitioner.
Traci R. Patton, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On October 8, 2013, Huey Hampton (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged
that as a result of receiving an influenza (“flu”) vaccination on October 14, 2010, he suffered
Chronic Inflammatory Demyelinating Polyneuropathy (“CIDP”). Stipulation ¶ 2, 4, filed Aug. 11,
2016. Further, petitioner alleged that he experienced residual effects of this injury for more than
six months. Id. at ¶ 4.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                1
        On August 11, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that flu vaccination caused petitioner’s
CIDP, or any other injury or condition. Id. at ¶ 6. Nevertheless, the parties agree to the joint
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       1) A lump sum of $257,280.81, which amount represents compensation for first year
          life care expenses ($17,280.81) and combined lost earnings, pain and suffering,
          and past unreimbursable expenses ($240,000.00), in the form of a check payable
          to petitioner, Huey Hampton; and

       2) An amount sufficient to purchase an annuity contract to provide the benefits
          described in paragraph 10 of the stipulation, to be paid to a life insurance
          company meeting the criteria described in paragraph 9.

Id. at ¶ 8. These amounts represent compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a).

       The undersigned approves the requested amounts for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation. The Clerk of the Court
SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                  2